Citation Nr: 1456468	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected   post-traumatic stress disorder (PTSD). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of tuberculosis. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953 with combat service in the Republic of Korea.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, November 2010, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony before the undersigned Veterans Law Judge during an October 2014 Board hearing.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified during the Board hearing that he was unemployable due to his service-connected disabilities.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The Board notes that the Veteran was originally denied entitlement to service connection for residuals of tuberculosis.  He has submitted petitions to reopen the claim and his lay statements now indicate that he is seeking entitlement to service connection for a lung disorder.  See January 2011 notice of disagreement.  Thus, his claim has been expanded to service connection for a lung disorder to include tuberculosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to a higher rating for PTSD, entitlement to service connection for a lung disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2004 rating decision denied service connection for a back condition.  The Veteran did not submit a notice of disagreement.  November 2007 and January 2010 rating decisions continued the denial of entitlement to service connection for a back condition.  The Veteran was informed of his appellate rights and he did not submit a notice of disagreement to the November 2007 or January 2010 rating decisions.  No pertinent records of VA treatment were physically or constructively in VA's possession within one year of the January 2010 rating decision.  

2. Evidence added to the record since the final January 2010 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.

3. The Veteran's lumbar degenerative disc disease is etiologically related to the back contusion he sustained during his combat service. 

4. An October 2009 rating decision denied service connection for residuals of tuberculosis.  The Veteran was informed of his appellate rights and he did not submit a timely notice of disagreement to the October 2009 rating decision.  No pertinent records of VA treatment were physically or constructively in VA's possession within one year of the October 2009 rating decision.  No new and material evidence was submitted within one year of the October 2009 rating decision.    

5. Evidence added to the record since the final October 2009 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of tuberculosis.  


CONCLUSIONS OF LAW

1. The January 2010 rating decision that denied the Veteran's petition to reopen the claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3. The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).    

4. The October 2009 rating decision that denied the Veteran's petition to reopen the claim of entitlement to service connection for residuals of tuberculosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

5. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Back Condition

In this decision, the Board reopens the matter of entitlement to service connection for a back condition and grants service connection for lumbar degenerative disc disease.  The Board also reopens his tuberculosis claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

Here, the Veteran was originally denied entitlement to service connection for a back condition in April 2004.  November 2007 and January 2010 rating decisions also continued the denial.  The RO denied the Veteran's claim in January 2010 on the basis that an October 2009 VA examiner opined that the Veteran's low back condition was not related to his reported in-service back injury.  The RO considered the Veteran's available service records, VA treatment records, and the October 2009 VA examination report.  The Veteran was notified of the denial and his appellate rights in January 2010 and he did not submit a timely notice of disagreement. 

The Board notes that VA treatment records dated within one year of the January 2010 denial are now associated with the claims file.  However, these records did not relate to a nexus between the back condition and service.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the January 2010 rating decision is final. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In October 2014, the Veteran testified that he had experienced back pain continuously since his documented in-service back injury.  Moreover, an October 2014 letter submitted by the Veteran's private physician stated that the Veteran's current back condition "originated" during his combat service and that he has had "back pain ever since."  These statements are new as they were not of record at the time of the January 2010 rating decision.  Also, the newly-received evidence is material as it relates to the unestablished fact of a nexus between service and the Veteran's current condition.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 513.    

Service Connection for Back Condition 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he experienced a back injury during combat while on active duty and that he has experienced back pain since this accident.  He further stated that he has sought VA and private treatment since the injury.  See October 2014 Board hearing transcript.  The Board finds that the Veteran is competent and credible to describe the back injury that occurred during service and the pain that he has experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service records reveal that he engaged in combat while stationed in the Republic of Korea.  He is in receipt of a Purple Heart Medal and his DD 214 notes that he experienced a "contusion of back" "as a result of action with enemy forces."  A September 1952 Western Union message to the Veteran's parents indicates that he was "seriously wounded in action in Korea" and that he "sustained flesh wounds of the upper back by mortar file . . ."  His personnel records further reveal that he received treatment of the lumbosacral region.  See September 1952 record. 

VA treatment records dated August 2005 noted degenerative disease of the lumbar spine.  An October 2009 VA examination report diagnosed the Veteran with lumbar degenerative disc disease.  The examiner opined that the Veteran's current back condition was not related to his injury in service as degenerative disc disease is a related to long-term "wear and tear" rather than one specific incident.  However, the Board notes that the VA examination report did not adequately consider the Veteran's competent and credible contention that he has experienced back pain since service and sought treatment after service for his back pain.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions").

An October 2014 letter submitted by the Veteran's private physician is associated with the record.  The letter states that the Veteran has been treated by the physician for 26 years.  The physician opined that the Veteran's back problems "originated" during his combat service and that he has had "back pain ever since." The Board finds the October 2014 private medical opinion to be more probative than the October 2009 VA examination report as the October 2009 VA examiner did not adequately consider the Veteran's contention that he has experienced back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In light of the evidence of record, to include the Veteran's combat service and his documented in-service back injury, his competent and credible account of back pain in service and continuously since service, and the diagnosis of lumbar degenerative disc disease, the Board finds that service connection for lumbar degenerative disc disease is warranted.  Reeves, 682 F.3d at 998.

New and Material Evidence for Tuberculosis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

The Veteran was originally denied entitlement to service connection for residuals of tuberculosis in October 1996.  The Veteran did not submit a notice of disagreement.  The Veteran was again denied entitlement to service connection for residuals of tuberculosis in April 2004 and he did not submit a notice of disagreement.  

In April 2008, a service record noting "pulmonary disease" during service was associated with the claims file.  This pertinent service record was in existence before the prior denial and was not associated with the claims file at that time.  38 C.F.R. § 3.156(c).   

However, the Veteran was again denied entitlement to service connection for residuals of tuberculosis in rating decisions dated August 2008 and October 2009.  The October 2009 rating decision considered the newly submitted service record and VA treatment records.  In the October 2009 denial, the rating decision stated that the evidence did not show a current disability nor did it relate a current condition to service.  The Veteran did not submit a timely notice of disagreement to the October 2009 rating decision.  

The Board notes that VA treatment records dated within one year of the October 2009 rating decision are now associated with the claims file.  However, these VA treatment records are not pertinent as the records did not identify a current diagnosis of a lung condition or relate a lung condition to service.  Although the treatment records included a notation of treatment for tuberculosis in November 2005, such notation was already of record at the time of the October 2009 denial.    
The Board further notes that the Veteran filed an August 2010 petition to reopen the tuberculosis claim.  The Veteran's statement did not constitute a notice of disagreement nor did the statement include new and material evidence.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the October 2009 rating decision became final.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

During the October 2014 Board hearing, the Veteran's representative asserted that the Veteran was treated for tuberculosis in service and that the Veteran's patient identity tag which noted "pulmonary disease" was given to him when he was treated for tuberculosis in a hospital during service.  Moreover, the Veteran contended that his disabilities, to include tuberculosis, impact his ability to work.  This statement provides an indication that the Veteran may have a current diagnosis of tuberculosis.  The Veteran's October 2014 testimony is presumed credible for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  This evidence is new and material as it relates to the unestablished fact of treatment of tuberculosis in service and a current diagnosis of tuberculosis.  Accordingly, the claim of entitlement to service connection for residuals of tuberculosis is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 513.    


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a back condition.

Service connection for lumbar degenerative disc disease is granted.  

New and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of tuberculosis; to this extent only, the claim is granted.


REMAND

In this decision, the Board reopened the Veteran's claim of entitlement to service connection for residuals of tuberculosis.  The Veteran's available service records indicate treatment for a pulmonary condition while on active duty.  His VA treatment records list "tuberculosis" under the Veteran's "other medical problems" and provide a date of November 29, 2005.  However, the initial November 2005 treatment record regarding tuberculosis is not of record.  In light of the potentially outstanding pertinent VA treatment records, the Board finds that a remand is required to obtain the outstanding treatment record and to afford the Veteran a VA examination to determine if he has a lung condition related to service.  

The Veteran was granted service connection for PTSD in January 2010 and assigned a 30 percent disability rating.  The Veteran, in his January 2012 VA Form 9 and during his October 2014 Board hearing, indicated that his PTSD symptoms are now more severe.  As the Veteran's last psychiatric examination was conducted in March 2011, more than three years ago, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran testified during the October 2014 Board hearing that his psychiatric disorder, back disorder, and hearing loss impact his ability to work.  He further testified that he has a seventh grade education and that he has serious difficulties reading and writing.  In light of the Board's remand of the issues of entitlement to service connection for tuberculosis, to a higher rating for service-connected PTSD, and given the grant of service connection for back disability, the Board finds that TDIU issue must be remanded.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Gather any outstanding pertinent records of VA treatment dated since July 2013.  Also associate treatment records regarding a lung disorder, to include tuberculosis, from November 2005, specifically from November 29, 2005.  Associate these records with the claims file.  If any records are unavailable, document the unavailability within the claims file.

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work, as well as the nature and etiology of the Veteran's lung disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

The examiner should also opine as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The examiner shall consider the Veteran's testimony that he has a seventh grade education and that he has difficulty reading and writing.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any lung disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All appropriate testing should be undertaken in connection with the examination.   

Based on examination of the Veteran and review of the claims file, the examiner should provide the diagnosis of any lung disorder found to be present.  The examiner should then opine as to whether it is at least as likely as not that any identified lung disorder had its onset in service or is related to service.  

The examiner should specifically review the Veteran's available service records which note a diagnosis of the cold, influenza, pneumonia, and "pulmonary disease" during service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7.  Then readjudicate the Veteran's claim of entitlement to a higher rating for service-connected PTSD and entitlement to service connection for a lung disorder to include tuberculosis, as well as the claim of entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


